United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2422
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Tyrone Collins

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 25, 2018
                             Filed: November 2, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

        In 2014, Tyrone Collins sent a letter to a United States District Court judge,
stating that he had instructed gang members to shoot her because she dismissed his
civil lawsuit. He was charged with and subsequently pleaded guilty to threatening a
federal judge in violation of 18 U.S.C. § 115(a)(1)(B). Collins appeals the district
court’s1 imposition of the statutory maximum term of 120 months’ imprisonment.

       We review the substantive reasonableness of a sentence for abuse of discretion.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “A district
court abuses its discretion when it (1) ‘fails to consider a relevant factor that should
have received significant weight’; (2) ‘gives significant weight to an improper or
irrelevant factor’; or (3) ‘considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.’” Id. (quoting United States v. Kane, 552
F.3d 748, 752 (8th Cir. 2009)).

       At sentencing, the district court explained that it varied upward from the
Guidelines range of 77 to 96 months’ imprisonment because this was Collins’s “fourth
time to threaten a federal judge either in this district or the western district.” Collins
argues that his three prior convictions for threatening several other federal judges were
already taken into account in the Guidelines range through his designation as a career
offender, and therefore the district court abused its discretion by varying upward
based on those same convictions.

      As Collins points out, although “a district court may consider factors already
taken into account in the guideline range, ‘substantial variances based upon factors
already taken into account in a defendant’s guidelines sentencing range seriously
undermine sentencing uniformity.’” United States v. Martinez, 821 F.3d 984, 989–90
(8th Cir. 2016) (quoting United States v. Solis-Bermudez, 501 F.3d 882, 885 (8th Cir.
2007)). But even assuming that the district court’s 24-month upward variance was
substantial, it was not based on a factor already taken into account in Collins’s
Guidelines sentencing range. The Guidelines range was determined by the mere fact


      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.

                                           -2-
of Collins’s prior convictions; the district court explained that the upward variance,
on the other hand, was based on the factual similarities between those prior
convictions and Collins’s current offense of conviction.

      Because the district court did not abuse its discretion in sentencing Collins, we
affirm.
                       ______________________________




                                         -3-